Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-205 were canceled. 
Claim 252 was added. 
Claims 206-252 are pending and under consideration. 


Withdrawn Rejections
Rejection of Claims 206, 210-211, 213-215, 217, 219, 221,225, 229, 233-234, 236-238, 240, 242, 244 and 248 under 35 U.S.C. 103 as being obvious over US2013/0280275 (hereinafter PGPub '275) in view of US2015/0368349 (PGPub ‘349; IDS), Brendan et al. (Cancer Res (2013); 73(24); 7189-98; IDS) and US 2016/0207995A1 (PGPub ' 995) is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 206, 210-211, 213-217, 219-229, 233-234, 236-240, and 242-251 under 35 U.S.C. 103 as being obvious over US2013/0280275 (hereinafter PGPub '275) in view of US2015/0368349 (PGPub ‘349; IDS), Brendan et al. (Cancer Res (2013); 73(24); 7189-98; IDS) and US 2016/0207995A1 (PGPub ' 995) as applied to claims 206, 210-211, 213-215, 217, 219, 221,225, 229, 233-234, 236-238, 240, 242, 


Maintained / New Rejections Necessitated by Claim Amendments 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 252 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
7 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, 
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide 
Claim Analysis
The instant claim 252 is directed to a method of producing a multispecific antibody comprising a first antigen-binding region that specifically binds human OX40 and a second antigen-binding region that specifically binds human GITR, wherein: (a) the first antigen-binding region comprises a first heavy chain comprising CDRs VH- CDR1, VH-CDR2, and VH-CDR3, and a first light chain comprising CDRs VL-CDR1, VL-CDR2, and VL-CDR3, wherein the first heavy chain comprises the VH-CDR1, VH-CDR2, and VH-CDR3 amino acid sequences of the VH amino acid sequence of SEQ ID NO: 54, and the first light chain comprises the VL-CDR1, VL-CDR2, and VL-CDR3 amino acid sequences of the VL amino acid sequence of SEQ ID NO: 55; and (b) the second antigen-binding region comprises a second heavy chain and a second light chain, the method comprising: (c) culturing a first host cell comprising a first polynucleotide encoding the first heavy chain and a second polynucleotide encoding the first light chain under suitable conditions such that first heavy chain and the first light 
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed two sets of 6 CDRs for OX40-binding region and 6 sets of 6 CDRs for GITR-binding region (Table 1 on page 38).  Only 6 species of GITR binding antibody disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of multispecific antibody comprising any GITR-binding antibody. 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of multispecific antibodies that can bind to both human OX40 and human GITR with only partial structures defined by instant claims (e.g., six CDRs defined only for OX40-binding region without defining specific sequences for six CDRs for GITR-binding region).  The variation encompassed by the present claims is large and the specification does not establish 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
                


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 206-215, 217-219, 221,225, 229-238, 240-242, 244, 248 and 252 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 113-117 and 119 of copending Application No. 17/192842 (hereinafter application ‘842) in view of US2015/0368349 (PGPub ‘349; IDS), .
This is a provisional nonstatutory double patenting rejection.
Regarding claims 206-209, 212, 229-232, 235 and 252, Application ‘842 claims an isolated antibody that specifically binds to human OX40, comprising VH-CDR1, VH-CDR2, VH-CDR3, VL-CDR1, VL-CDR2, and VL-CDR3 comprising the amino acid sequence of SEQ ID NO: 47, 48, 49, 50, 51, and 52, respectively (see claim 113 and 114 of Application ‘842). Application ‘842 claims VH and VL of OX40 antibody comprising the amino acid sequence of SEQ ID NO: 54 and/or 55, respectively (claim 115).
Regarding claim 218 and 241, Application ‘842 claims heavy chain and light chain of OX40 antibody comprising the amino acid sequence of SEQ ID NO: 118 and/or
67, respectively (claim 116).
Regarding claims 217 and 240, application ‘842 claims the antibody wherein the light chain constant region is selected from the group consisting of human kappa light chain constant region and human lambda light chain constant region (claim 119).
Regarding claims 213, 214, 236, and 237, application ‘842 claims the antibody further comprising heavy and/or light chain constant region, wherein the heavy chain constant region is selected from the group consisting of human immunoglobulins IgG1, IgG2, IgG3, IgG4, IgA1, and IgA2 (claim 117).

Regarding claims 206, 229 and 252, PGPub ‘349 teaches a method of producing an antibody or antigen binding fragment thereof that specifically binds to GITR comprising culturing a host cell so that the nucleic acid molecule is expressed and the antibody is produced (paragraph 151).
Regarding claim 206 and 252, PGPub '995 teaches assembling the multispecific antibody from an isolated first VH/VL unit and an isolated second VH/VL unit (paragraph 264).
Regarding claims 206-207, 210-212, 229-230, 233-235 and 252, PGPub ‘349 teaches an isolated antibody that specifically binds to human GITR, comprising VH-CDR1, VH-CDR2, VH-CDR3, VL-CDR1, VL-CDR2, and VL-CDR3 comprising the amino acid sequence of SEQ ID NO: 13, 14, 15, 16, 17, and 18, respectively (see claims 2 and 15). SEQ ID NO: 13, 14, 15, 16, 17, and 18 are same amino acid sequence as SEQ ID NO: 7, 10, 3, 14, 5, and 16 of instant application, respectively. PGPub ‘349 further teaches that antibody can include a multispecific antibody ([0179]). PGPub ‘349 teaches VH and VL of GITR antibody comprising the amino acid sequence of SEQ ID NO: 206 and 208, respectively (claim 57). SEQ ID NO: 206 and 208 of PGPub ‘349 are same amino acid sequence of SEQ ID NO: 18 and 19 of instant application.

Regarding claims 215, 219, 221,225, 238, 242, 244 and 248, PGPub '995 teaches that knob mutation in an IgG1 constant region is T368W and a hole mutation in an IgG1 constant region comprises one or more mutations selected from T366S, L368A and Y407V (paragraph 228).
PGPub ‘349 teaches that T cells expressing GITR may be further activated to kill target cells, such as tumor cells, if cultured with a GITR agonistic antibody ([1057]). Brendan et al. teaches that OX40 is a potent immune-stimulating target for treatment in patients with cancer, providing a generalizable tool to favorably influence the antitumor properties of circulating T cells, B cells, and intratumoral regulatory T cells (see entire document, especially Abstract and Discussion).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings taught by copending Application No. 17/192842, US2015/0368349, US2016/0207995A1 and Brendan et al. to make a method of producing a multispecific antibody with specific CDR sequences. Since each component (OX40 and GITR antibody) of the multispecific antibody was already known to stimulate immune system, it would be obvious to one of ordinary skill in the art that the multispecific antibody having both component antibodies will have same effect.
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 206-252 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 113-117 and 119 of copending Application No. 17/192842 (application ‘842) in view of US2015/0368349 (PGPub ‘349; IDS), Brendan et al. (Cancer Res (2013); 73(24); 7189-98; IDS) and US2016/0207995A1 (PGPub '995) as applied to claims 206-215, 217-219, 221,225, 229-238, 240-242, 244, 248, and 252 above, and further in view of US2009/0130111 (PGPub '111).
This is a provisional nonstatutory double patenting rejection.

However, application ‘842, PGPub '349, PGPub '995 and Brendan et al do not teach that the first heavy chain and/or the second heavy chain comprises aspartate, leucine, and glutamate at amino acid positions 239, 330, and 332, respectively, numbered according to the EU numbering system.
PGPub '111 teaches a variant of the D5 antibody having an aspartate at position 239, a leucine at position 330 and a glutamate at position 332 in the Fc region of the antibody (paragraph 200). PGPub '111 further teaches that the presence of these amino acid residues at these positions in the Fc domain of IgG has been shown to enhance ADCC activity (paragraph 200).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings taught by copending Application No. 17/192842, US2015/0368349, US2016/0207995A1, Brendan et al. and US2009/0130111 to arrive at a method of producing a multispecific antibody with enhanced ADCC activity. Since the amino acid mutations in Fc region for enhanced ADCC activity is already known in the art as evidence by PGPub '111, it would be obvious to one of ordinary skill in the art to introduce these mutations to Fc region of heavy chains for enhanced ADCC activity.
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
In the reply filed on 27 October 2021, Applicant submitted that the multispecific antibody of the present claims exhibits unexpected synergistic functional properties in comparison to corresponding monospecific anti-GITR and anti-OX40 antibodies (page 14, first paragraph). Applicant further submitted that Example 2 describes experiments that demonstrate the superior binding and signaling abilities of the pab1876 x pab2049 multispecific antibody (page 14, third paragraph). As shown in Figure 2A, the pab1876 x pab2049 multispecific antibody exhibited enhanced binding to activated GITR- and OX40-co-expressing Hut102 cells in comparison to the pab1876, pab1876 x isotype, pab2049, and pab2049 x isotype monospecific antibodies. Further, as shown in Figure 3B, when bound to GITR- and OX40-co-expressing Tregs, the pab1876 x pab2049 multispecific antibody demonstrated stronger activation of FcγRIIIA than either the pab1876 or pab2049 monospecific antibody. 
Applicant submitted that the multispecific and monospecific antibodies were also evaluated for their ability to induce NK cell-mediated antibody-dependent cellular cytotoxicity (ADCC) towards cells co-expressing GITR and OX40 (page 14, last unexpected synergistic functional properties.
With respect to the alleged unexpected results, the arguments of counsel cannot take the place of evidence in the record.  As set forth in MPEP 716.01(c):
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the 
While the arguments of counsel about the results being unexpected are noted, they were not found persuasive as no affidavit or declaration including statements regarding the expectations of one of ordinary skill has been submitted.  Accordingly, Applicant has not established unexpected results solely with the arguments of counsel, so it is suggested that a declaration be filed with evidence that the results are unexpected compared to the copending application and the prior art and commensurate in scope with the claimed invention.

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643    

/Brad Duffy/Primary Examiner, Art Unit 1643